Exhibit 10.1

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

THIS AGREEMENT is entered into and effective as of                        ,
               (the “Date of Grant”), by and between Marten Transport, Ltd.
(the ”Company”) and                    (the “Optionee”).

 

A.                                   The Company has adopted the Marten
Transport, Ltd. 2005 Stock Incentive Plan (the “Plan”), authorizing the Board of
Directors of the Company, or a committee as provided for in the Plan (the Board
or such a committee to be referred to as the “Committee”), to grant
non-statutory stock options to employees, consultants, advisors and independent
contractors of the Company and its Subsidiaries.

 

B.                                     The Company desires to give the Optionee
an inducement to acquire a proprietary interest in the Company and an added
incentive to advance the interests of the Company by granting to the Optionee an
option to purchase shares of common stock of the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1.  GRANT OF OPTION.

 

The Company hereby grants to the Optionee the option (the “Option”) to purchase
                   (     ) shares (the “Option Shares”) of the Company’s common
stock, $0.01 par value (the “Common Stock”), according to the terms and subject
to the conditions hereinafter set forth and as set forth in the Plan.  The
Option is not intended to be an “incentive stock option,” as that term is used
in Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE 2.  OPTION EXERCISE PRICE.

 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $         .

 

ARTICLE 3.  DURATION OF OPTION AND TIME OF EXERCISE.

 

3.1                                 Initial Period of Exercisability.  The
Option will be exercisable, on a cumulative basis, in five installments of 20%
of the Option Shares on each of the first five anniversaries of the Date of
Grant, so long as the Optionee remains continuously employed by the Company. 
This Option will remain exercisable as to all unexercised Option Shares until
5:00 p.m. (Mondovi, Wisconsin time) on the tenth anniversary of the Date of
Grant (“Time of Termination”).

 

3.2                                 Termination of Employment or Other Service.

 

(a)                                  In the event that the Optionee’s employment
or other service with the Company and all Subsidiaries is terminated by reason
of the Optionee’s death, Disability

 

--------------------------------------------------------------------------------


 

or retirement, this Option will become immediately exercisable in full and will
remain exercisable for a period of one year after such termination (but in no
event will this Option be exercisable after the Time of Termination).

 

(b)                                 In the event the Optionee’s employment or
other service with the Company and all Subsidiaries is terminated for any reason
other than death, Disability or retirement, all rights of the Optionee under the
Plan and this Agreement will immediately terminate without notice of any kind,
and this Option will no longer be exercisable; provided, however that if such
termination is due to any reason other than termination by the Company or any
Subsidiary for Cause, this Option will remain exercisable to the extent
exercisable as of such termination for a period of three months after such
termination (but in no event will this Option be exercisable after the Time of
Termination).

 

3.3                                 Change in Control. If any events
constituting a Change in Control (as defined in the Plan) of the Company occur,
then, if this Option has been outstanding for at least six months, this Option
will become immediately exercisable in full and will remain exercisable until
the Time of Termination.  In addition, if a Change in Control of the Company
occurs, the Committee, in its sole discretion and without the consent of the
Optionee, may determine that the Optionee will receive, with respect to some or
all of the Option Shares, as of the effective date of any such Change in Control
of the Company, cash in an amount equal to the excess of the Fair Market Value
(as defined in the Plan) of such Option Shares immediately prior to the
effective date of such Change in Control of the Company over the option exercise
price per share of this Option (or, in the event that there is no excess, this
Option may be terminated).

 

3.4                                 Effects of Actions Constituting Cause. 
Notwithstanding anything in this Agreement to the contrary, in the event that
the Optionee is determined by the Committee, acting in its sole discretion, to
have committed any action which would constitute Cause, irrespective of whether
such action or the Committee’s determination occurs before or after termination
of the Optionee’s employment with the Company or any Subsidiary, all rights of
the Optionee under the Plan and this Agreement shall terminate and be forfeited
without notice of any kind.

 

ARTICLE 4.  MANNER OF OPTION EXERCISE

 

4.1                                 Notice.  This Option may be exercised by the
Optionee in whole or in part from time to time, subject to the conditions
contained in the Plan and in this Agreement, by delivery, in person, by
facsimile or electronic transmission or through the mail, to the Company at its
principal executive office in Mondovi, Wisconsin (Attention: Chief Financial
Officer), of a written notice of exercise.  Such notice will be in a form
satisfactory to the Committee, will identify the Option, will specify the number
of Option Shares with respect to which the Option is being exercised, and will
be signed by the person or persons so exercising the Option.  Such notice will
be accompanied by payment in full of the total purchase price of the Option
Shares purchased.  In the event that the Option is being exercised, as provided
by the Plan, by any person or persons other than

 

2

--------------------------------------------------------------------------------


 

the Optionee, the notice will be accompanied by appropriate proof of right of
such person or persons to exercise the Option.  As soon as practicable after the
effective exercise of the Option, the Optionee will be recorded on the stock
transfer books of the Company as the owner of the Option Shares purchased, and
the Company will deliver to the Optionee certificated or uncertificated (“book
entry”) shares.  In the event that the Option is being exercised, as provided by
resolutions of the Committee and Section 4.2 below, by tender of a Broker
Exercise Notice, the Company will deliver such shares directly to the Optionee’s
broker or dealer or their nominee.

 

4.2                                 Payment.  At the time of exercise of this
Option, the Optionee will pay the total purchase price of the Option Shares to
be purchased solely in cash (including a check, bank draft or money order,
payable to the order of the Company); provided, however, that the Committee, in
its sole discretion, may allow such payment to be made, in whole or in part, by
tender of a Broker Exercise Notice, by tender, or attestation as to ownership,
of Previously Acquired Shares that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and that are otherwise acceptable to the Committee, to the extent
permissible by law, by promissory note (on terms acceptable to the Committee in
its sole discretion), by a “net exercise” as described in the Plan, or by a
combination of such methods.  In the event the Optionee is permitted to pay the
total purchase price of this Option in whole or in part by tender or attestation
as to ownership of Previously Acquired Shares, the value of such shares will be
equal to their Fair Market Value on the date of exercise of this Option.

 

ARTICLE 5.  NONTRANSFERABILITY.

 

Neither this Option nor the Option Shares acquired upon exercise may be
transferred by the Optionee, either voluntarily or involuntarily, or subjected
to any lien, directly or indirectly, by operation of law or otherwise, except as
provided in the Plan.  Any attempt to transfer or encumber this Option or the
Option Shares other than in accordance with this Agreement and the Plan will be
null and void and will void this Option.

 

ARTICLE 6.  EMPLOYMENT OR OTHER SERVICE.

 

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Optionee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Optionee in any particular position, at any
particular rate of compensation or for any particular period of time.

 

ARTICLE 7.  WITHHOLDING TAXES.

 

7.1                                 General Rules.  The Company is entitled to
(a) withhold and deduct from future wages of the Optionee (or from other amounts
which may be due and owing to the Optionee from the Company), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any federal, state or local withholding and

 

3

--------------------------------------------------------------------------------


 

employment-related tax requirements attributable to the grant or exercise of
this Option or otherwise incurred with respect to this Option, (b) withhold
shares of Common Stock from the shares issued or otherwise issuable to the
Optionee in connection with this Option, or (c) require the Optionee promptly to
remit the amount of such withholding to the Company before acting on the
Optionee’s notice of exercise of this Option.  In the event that the Company is
unable to withhold such amounts, for whatever reason, the Optionee must promptly
pay the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal, state or local law.

 

7.2                                 Special Rules.  The Committee may, in its
sole discretion and upon terms and conditions established by the Committee,
permit or require the Optionee to satisfy, in whole or in part, any withholding
or tax obligation as described in Section 7.1 above by electing to tender, or by
attestation as to ownership of, Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and that are otherwise acceptable to the Committee,
or by a Broker Exercise Notice, or by a combination of such methods.  For
purposes of satisfying a Participant’s withholding or employment-related tax
obligation, Previously Acquired Shares tendered or covered by an attestation
will be valued at their Fair Market Value.

 

ARTICLE 8.  ADJUSTMENTS.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number, kind and exercise price of securities subject to this Option.

 

ARTICLE 9.  SUBJECT TO PLAN.

 

9.1                                 Terms of Plan Prevail.  The Option has been
and the Option Shares granted and issued pursuant to this Agreement will be
granted and issued under, and are subject to the terms of, the Plan.  The terms
of the Plan are incorporated by reference in this Agreement in their entirety,
and the Optionee, by execution of this Agreement, acknowledges having received a
copy of the Plan. The provisions of this Agreement will be interpreted as to be
consistent with the Plan, and any ambiguities in this Agreement will be
interpreted by reference to the Plan.  In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan will
prevail.

 

9.2                                 Definitions.  Unless otherwise defined in
this Agreement, the terms capitalized in this Agreement have the same meanings
as given to such terms in the Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 10.  MISCELLANEOUS.

 

10.1                           Binding Effect.  This Agreement will be binding
upon the heirs, executors, administrators and successors of the parties to this
Agreement.

 

10.2                           Governing Law.  This Agreement and all rights and
obligations under this Agreement will be construed in accordance with the Plan
and governed by the laws of the State of Wisconsin without regard to conflicts
of laws provisions.

 

10.3                           Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding of the parties to this
Agreement with respect to the grant and exercise of this Option and the
administration of the Plan and supersede all prior agreements, arrangements,
plans and understandings relating to the grant and exercise of this Option and
the administration of the Plan.

 

10.4                           Amendment and Waiver.  Other than as provided in
the Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

10.5                           Captions.  The Article, Section and paragraph
captions in this Agreement are for convenience of reference only, do not
constitute part of this Agreement and are not to be deemed to limit or otherwise
affect any of the provisions of this Agreement.

 

10.6                           Counterparts.  For convenience of the parties
hereto, this Agreement may be executed in any number of counterparts, each such
counterpart to be deemed an original instrument, and all such counterparts
together to constitute the same agreement.

 

The parties to this Agreement have executed this Non-Statutory Stock Option
Agreement effective the day and year first above written.

 

 

 

MARTEN TRANSPORT, LTD.

 

 

 

 

 

By

 

 

 

 

 

 

Its

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

[Name]

 

5

--------------------------------------------------------------------------------